
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 258
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Carnahan (for
			 himself, Ms. Schakowsky,
			 Ms. Moore,
			 Mr. Crowley,
			 Mr. Payne,
			 Mr. Murphy of Connecticut,
			 Mr. McDermott,
			 Ms. Speier,
			 Mr. Lewis of Georgia,
			 Mr. Grijalva,
			 Mr. Shuler,
			 Mr. Berman,
			 Ms. Bass of California,
			 Ms. Norton,
			 Mrs. Maloney,
			 Mr. Moran,
			 Mr. Rush, Mr. McGovern, and Mr. Garamendi) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring and supporting women in the Middle
		  East and North Africa for their bravery and leadership and calling on the
		  United States Government and the international community to recognize their
		  vital role in democracy movements and promote the rights and empowerment of
		  women and girls in the region.
	
	
		Whereas in the course of peaceful protests in countries
			 throughout the Middle East and North Africa, women have stood
			 shoulder-to-shoulder with men to advance their rights;
		Whereas in late December 2010 and January 2011, Tunisia
			 underwent a political upheaval, dubbed the Jasmine Revolution,
			 resulting in the fleeing of President of Tunisia Zine El Abidine Ben Ali from
			 the country on January 14, 2011, and sparking reform movements across the
			 region;
		Whereas women in Tunisia have been at the vanguard of
			 social and political change since the 1940s and one of the first voices of the
			 Jasmine Revolution was the sister of Mohammad Bouazizi, the
			 young man whose death led to many of the peaceful protests in Tunisia;
		Whereas, on January 25, 2011, demonstrations began across
			 Egypt with thousands of protesters peacefully calling for a new government,
			 free and fair elections, meaningful constitutional and political reforms,
			 greater economic opportunity, and an end to government corruption;
		Whereas women have been at the forefront of every major
			 political movement in modern Egypt and were integral in organizing the most
			 recent democratic movement, utilizing social media and galvanizing support
			 among men and women for peaceful protest;
		Whereas, despite the threat of potential violence, abuse,
			 and harassment, women were among the crowd that came out to protest and
			 according to press accounts, have been credited with spreading the movement to
			 a wider base and helping stave off violence and extremism;
		Whereas hundreds of women took part in a rally in Cairo on
			 March 8, 2011, the 100th Anniversary of International Women's Day, to remind
			 women in Egypt that they must have a voice in their nation's future;
		Whereas, on February 25, 2011, the United Nations Security
			 Council and the international community condemned the violence and use of force
			 against civilians in Libya;
		Whereas according to press reports, in Libya, women have
			 played an integral role courageously participating in demonstrations and have
			 been working behind the scenes making a profound difference to promote reform
			 and keep the momentum of the uprising alive, listening to worried fathers whose
			 sons are fighting on the frontlines, keeping up with the day-to-day clashes and
			 casualty numbers, and holding meetings about health and education
			 issues;
		Whereas in the face of brutal crackdown, women in Syria
			 have also turned out passionately in protest, even sometimes without men,
			 calling for freedom, equality, and political change;
		Whereas according to press reports, women are among the
			 leaders of demonstrations calling for reform in both Bahrain and Yemen;
		Whereas women's groups in countries such as Morocco,
			 Jordan, Lebanon, and Iran have attempted to address oppressive legal, rule of
			 law, and other practices inhibiting their rights;
		Whereas women around the world face daunting
			 obstacles;
		Whereas women are disproportionately impacted by extreme
			 poverty, comprising 70 percent of the world’s poor, they occupy less than an
			 average of 19 percent of seats in parliaments worldwide, and they are vastly
			 more vulnerable in times of war, natural disaster, and other crises;
		Whereas broadly, barriers to women’s advancement include
			 access to health care, education, and economic opportunities, lack of legal
			 rights and judicial process, and targets of trafficking and sexual and
			 gender-based violence;
		Whereas while these challenges are significant, women are
			 paradoxically the most promising and untapped agents of change;
		Whereas the world cannot achieve lasting peace,
			 prosperity, and security if half of the population does not have a voice at all
			 levels of decisionmaking, from grassroots civil society to national government
			 and international institutions;
		Whereas women’s leadership in peace processes positively
			 correlates with sustainability of peace agreements, as numerous case studies
			 demonstrate, women’s inclusion enhances the credibility and transparency of
			 peace processes and ensures a broader range of security-related issues, such as
			 the return of internally displaced persons;
		Whereas in post-conflict settings women leaders are
			 resources for reconstruction and stabilization;
		Whereas in states transitioning to democracy, women are
			 key counterweights to ideological extremism and partners in establishing good
			 governance;
		Whereas the majority of women leaders active in preventing
			 and ending conflict or promoting democracy work within civil society, and as
			 such, civil society institutions should be consulted as a key stakeholder as
			 states transition from conflict to stability or authoritarianism to
			 democracy;
		Whereas women of diverse backgrounds have marched in
			 streets of countries from Tunisia to Iran in demand of governmental reforms for
			 greater freedom and respect for human rights; and
		Whereas women across the Middle East and North Africa have
			 shown the world the pivotal role of women in civil society as change agents and
			 beacons of hope and justice, as they courageously aspire for freedom,
			 democracy, and rule of law: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the women in the Middle East and
			 North Africa who have worked to ensure that women are guaranteed equality and
			 basic human rights;
			(2)recognizes that
			 women’s empowerment, specifically their inclusion in all decisionmaking
			 structures, is inextricably linked to the potential of nations to generate
			 economic growth, security for all its citizens, and sustainable
			 democracy;
			(3)acknowledges that
			 women in the Middle East and North Africa are demanding to be included in
			 revolutionary movements that will fundamentally affect their lives, families,
			 and communities;
			(4)reaffirms the
			 commitment of the United States to the universal rights of freedom of assembly,
			 freedom of speech, freedom of association, and supports the calls for
			 representative and responsive democratic governments that respect these
			 rights;
			(5)condemns any
			 efforts to provoke or instigate violence against women, and calls upon all
			 parties to refrain from all violent and criminal acts;
			(6)underscores the vital importance of women's
			 rights and political participation as leaders in the Middle East and North
			 Africa consider constitutional reforms and shape new governments; and
			(7)encourages the
			 President to—
				(A)reaffirm his commitment to pursue policies
			 to protect fundamental human rights and civil liberties, particularly those of
			 women and girls; and
				(B)in coordination
			 with the international community, ensure that the rights and empowerment of
			 women and girls are a critical component of the Administration’s diplomatic,
			 development, and democracy promotion strategies, especially as calls for
			 political change sweep the Middle East and North Africa region.
				
